Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 7 July 2022. Claims 1-12 and 14-20 remain pending and presently under consideration in this application. 
Response to Amendment
Initially, the Examiner notes that claims 1-8 stand rejected over Kang et al. under 35 U.S.C. 103, and not under 35 U.S.C. 102(a), as applicants allege 
    PNG
    media_image1.png
    145
    899
    media_image1.png
    Greyscale

Applicants’ amendment of 7 July 2022 proposes amending each of the independent claims 1 and 9 to recite the following properties: 
    PNG
    media_image2.png
    189
    884
    media_image2.png
    Greyscale
, and argue that said amendment sufficiently distinguishes the liquid crystal composition of independent claim 1 and the display device of independent claim 9 from that of the prior art of record, i.e., Kang et al.
The aforementioned amendment does not materially reduce and/or simplify the issue for appeal, and in fact, introduces new considerations, including but not limited to the following issues under as follows, which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. As such, the aforementioned amendment does not materially reduce and/or simplify the issue for appeal.
Kang et al. discloses the limitations of the liquid crystal composition of claim 1, the components of the claimed liquid crystal composition, i.e., at least one compound inclusive of the compound of the present formula 1, at least one compound inclusive of the compound of the present formula 2, at least one compound inclusive of the compound of the present formula 3, at least one compound inclusive of the compound of the present formula 4, at least one compound inclusive of the compound of the present formula 5, at least one compound inclusive of the compound of the present formula 6,  and at least one compound inclusive of the compound of the present formula 7, as well as the further incorporation of a polymerizable compound inclusive of that of the present formula 8, except for the properties as is now claimed, i.e., the refractive index anisotropy, nematic phase-isotropic transition temperature, and rotational viscosity. The determination of whether or not the Kang et al. inherently possesses properties which render obvious the claimed invention cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. For instance, before any evaluation of the examples herein the specification as originally filed can proceed, it is essential to determine whether said examples in the specification as originally filed are even germane to the rejection at issue, which is especially pertinent to the display device claims, and whether any showing is commensurate in scope with the claims. 
Assuming arguendo that the prior art of record does not sufficiently illustrate the obviousness of the invention as is now claimed, the aforementioned amendment requires further consideration and a structure search which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0.
The Examiner notes that applicants remarks filed 7 July 2022 with respect to the rejection of claims on the ground of nonstatutory double patenting, as set forth in paragraph 5 of the previous FINAL office action on the merits, continue to defer 
responding to this rejection until allowable subject matter has been indicated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722